           Case 1:18-cr-00567-VSB Document 116 Filed 09/04/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
UNITED STATES OF AMERICA,                                 :                    9/4/2019
                                                          :
                      -v-                                 :
                                                          :      18-CR-567 (VSB)
CHRISTOPHER COLLINS, et al.,                              :
                                                          :           ORDER
                                    Defendants.           :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On August 7, 2019, I held a telephone conference in this case. On August 26, 2019,

Defendants submitted a letter providing answers to certain questions I posed at that conference.

(Doc. 112.) The Government submitted a letter in response on September 3, 2019. (Doc. 115.)

On September 4, 2019, the Government and Defendant Christopher Collins made a joint request

by telephone to schedule a status conference. The Government requested the conference be held

this week, while counsel for Defendant Christopher Collins indicated his intention to file a reply

to the Government’s September 3 letter, and requested a later date for the conference.

Accordingly, it is hereby:

        ORDERED that the parties are directed to appear for a status conference on September

12, 2019, at 10:30 a.m. in Courtroom 905, 40 Centre Street, New York, NY 10007.

        IT IS FURTHER ORDERED that to the extent any Defendant intends to submit a

response to the Government’s September 4, 2019, letter, such reply should be filed on or before

September 6, 2019.




                                                         1
         Case 1:18-cr-00567-VSB Document 116 Filed 09/04/19 Page 2 of 2



SO ORDERED.

Dated:   September 4, 2019
         New York, New York

                                                      _______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                       2
